Citation Nr: 0205976	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the severance of service connection for 
hepatitis.

(The issue regarding entitlement to a waiver of recovery of 
an overpayment of Department of Veterans Affairs improved 
pension benefits in the calculated amount of $30,410.00 is 
the subject a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to January 3, 1972.   

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that severed service connection for hepatitis, 
finding that there was clear and unmistakable error in a 
November 1996 RO decision that granted service connection for 
this disability.  Previously, in a May 1997 decision, a 
hearing officer found that clear and unmistakable error had 
been made by the RO in the November 1996 decision, and 
proposed that service connection be severed under 38 C.F.R. 
§ 3.105(d).  

The Board notes that in the May 1997 decision, the hearing 
officer also denied an increased evaluation for then service-
connected hepatitis.  Given the action below in this matter, 
the claim for an increased evaluation for hepatitis, which 
was in appellate status, is moot.  See 38 C.F.R. § 3.400 
(2001).  


FINDINGS OF FACT

1.  The veteran was AWOL from February 29, 1968 to January 3, 
1972; on January 4, 1972 he was admitted to a hospital for 
treatment of hepatitis.

2.  Reasonable minds could not differ that the veteran 
contracted hepatitis while AWOL between February 29, 1968 to 
January 3, 1972; there is no doubt that in November 1996, the 
RO would have determined that hepatitis was not contracted in 
the line of duty had the appropriate laws and regulations 
been applied. 



CONCLUSIONS OF LAW

1.  The veteran did not contract hepatitis in the line of 
duty.  38 U.S.C.A. § 105, 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(m), 3.301 (2001).

2.  The November 1996 decision by the RO granting service 
connection for hepatitis was clearly and unmistakably 
erroneous, and thus the severance of service connection for 
this disability in the September 1997 rating decision was 
proper. 38 C.F.R. § 3.105(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of this appeal, 
the veteran was provided with documentation, to include a 
November 2001 Supplemental Statement of the Case, which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim as well as the 
applicable laws and regulations.  In addition, relevant 
evidence was gathered and associated with the record pursuant 
to the March 2000 Board remand.  It is noted that it appears 
that some of the veteran's service medical records could not 
be located despite the RO's attempt to do so through contact 
with National Personnel Records Center in St. Louis, Missouri 
(NPRC) (NPRC forwarded what records they did have in their 
possession).  That said, the Board finds that the record as 
it stands is sufficient to fairly adjudicate this matter. 

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claims and evidence relevant to 
the claims has been properly developed.  As such there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.


Severance of Service Connection

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Wilson v. West 
, 11 Vet. App. 383 (1998); Daniels v. Gober, 10 Vet. App. 474 
(1997).  Specifically, when severance of service connection 
is warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  In a May 1997 hearing 
officer's decision, it was determined that the veteran's 
hepatitis was incurred during a period of AWOL as a result of 
drug abuse, and that as such, service connection should have 
been precluded.  The November 1996 rating decision was 
therefore found to be clearly and unmistakably erroneous, and 
it was proposed that service connection for hepatitis be 
severed.  The hearing officer's decision of May 1997 
proposing severance of service connection for hepatitis sets 
forth all material facts and reasons for the proposed 
severance.  The veteran was notified of the decision by a May 
1997 letter and was given an opportunity to present 
additional evidence and appear at a hearing.  Accordingly, 
the Board finds that the procedural safeguards of 38 C.F.R. 
§ 3.105(d) have been met.

In a subsequent rating decision, dated in September 1997, the 
RO severed service connection for hepatitis based on a 
finding of clear and unmistakable error in the November 1996 
rating decision.  The veteran has appealed this action.  

The Board must now address the question of whether the prior 
grant of service of connection for hepatitis in November 1996 
was "clearly and unmistakably erroneous."  The Unites 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.105(d) places the same burden of proof on 
VA when it seeks to sever service connection as 38 C.F.R. 
§ 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
1 Vet. App. at 566.  In that regard, the Court has held that 
"clear and unmistakable error" is defined the same under 
38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.015(a).  
See Venturella v. Gober, 10 Vet. App. 340 (1997).  
Specifically, the Court has defined clear and unmistakable 
error as "a very specific kind of 'error.'  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has set forth a three-prong test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there clear and unmistakable error must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Unlike claims for clear and unmistakable error, which are 
based only on the evidence of record at the time of the 
challenged decision, a determination to sever service 
connection is not similarly limited.  Daniels, 10 Vet. App. 
at 480.  The Court reasoned in Daniels that because 38 C.F.R. 
§ 3.105(d) specifically states that a change in diagnosis may 
be accepted as a basis for severance, the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  The Court stated 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id.

Thus, in view of the foregoing, the Board's tasks is to 
determine, based on all the evidence of record and applicable 
law, whether the November 1996 rating decision was clearly 
and unmistakably erroneous in granting service connection for 
hepatitis.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated in the 
line of duty.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  "In line of duty" means 
an injury or disease incurred or aggravated during active 
service unless the result of the veteran's own misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs; and requirements as to line 
of duty are not met if, among other things, at the time the 
injury was suffered or disease contracted the veteran was 
absent without leave which materially interfered with the 
performance of military duty.  38 U.S.C.A. § 105 (West 1991); 
38 C.F.R. § 3.1(m) (2001).

For clarification purposes, at the outset the Board notes in 
a VA administrative decision of 1978, it was determined that, 
for VA purposes, the veteran was discharged under honorable 
conditions in May 1972, and as such, there was not a bar to 
VA benefits based on this discharge.  As such, the veteran is 
generally eligible, if certain criteria are met, for VA 
benefits, but, as explained above, is generally not eligible 
for VA compensation due to injuries suffered or injuries 
suffered while AWOL.  

As noted above, in November 1996 the RO granted the veteran's 
claim of entitlement to service connection hepatitis.  At the 
time of this RO decision, the evidence established a current 
diagnosis of hepatitis and a link between this diagnosis and 
hepatitis that was diagnosed in service.  Specifically, 
records from Bridgeport Hospital reflect that the veteran was 
treated for hepatitis C in June 1996, and VA medical records 
reflect that he was treated at the liver clinic for the 
disease in August 1996.  Further, two private examiners, 
Dudley B. Hall, M.D., and Alan M. Nelson, M.D., were of the 
opinion that, essentially, it was possible that the currently 
diagnosed hepatitis could have originated from the inservice 
diagnosed hepatitis.  

In this November 1996 decision, the RO also noted that 
service medical records reflected that the veteran was 
treated for hepatitis in January 1972 shortly after returning 
to the military after being AWOL for almost four years.  The 
RO noted that medical records indicated that the veteran was 
treated for a history of hepatitis while AWOL, recovered by 
February 1972, and was released from military service in May 
1972.  

Initially, the Board notes that the medical evidence of 
record at the time of the November 1996 RO decision indeed 
established that hepatitis currently diagnosed was related to 
hepatitis diagnosed in service.  It is also noted that a VA 
examiner who examined the veteran in March 1997 was of the 
opinion that the veteran's currently diagnosed chronic 
hepatitis C was most likely related to hepatitis diagnosed in 
service (this examiner was also of the opinion that inservice 
hepatitis was more likely than not related to inservice drug 
use).  

However, the evidence of record also establishes that 
hepatitis was contracted while the veteran was AWOL.  In this 
regard, a review of the record reflects that on January 4, 
1972, the day after the veteran returned to service after a 
lengthy period of AWOL (as noted above, from February 29, 
1968 to January 3, 1972), he was admitted to Walson Army 
Hospital at Fort Dix, New Jersey, due to a history of 
hepatitis.  The contemporaneous hospital report indicates 
that the veteran returned to the hospital on his own volition 
at the time for treatment of hepatitis contracted while AWOL.  
Drug usage a month prior to this admission was suggested.  
The report reflects that when the veteran was discharged from 
the hospital in February 1972, he seemed to have completely 
recovered from the hepatitis.  A diagnosis of hepatitis, 
etiology unknown, is noted in the hospital report, and it was 
noted that it was incurred in the line of duty ("LD: Yes").  

As an aside, the Board notes that evidence dated in the few 
years subsequent to the veteran's separation from service 
reflects that he began abusing drugs while AWOL in 1970.  
Records from Fairfield Hills Hospital dated in 1975 have been 
associated with the claims folder and indicate that a review 
of the veteran's drug history reflected that he began using 
heroine in 1970 while AWOL and that he was mainlining quite 
heavily by 1973.  Various medical records reflect that the 
veteran had given a history of drug usage beginning in 1970 
(see, for example, a private psychiatric evaluation report 
dated in March 1977).  

In any event, the contemporaneous evidence reflects that the 
veteran went AWOL in February 1968 and returned in January 
1972, when he was almost immediately treated for hepatitis.  
These facts were before the RO in November 1996, however, it 
is clear that applicable regulations - to include, 
significantly, 38 U.S.C.A. § 105 (38 C.F.R. § 3.1(m)), which 
provides the definition for "line of duty" - were not 
applied.  

The veteran and his representative have argued that the 
evidence shows that hepatitis was contracted in the line of 
duty.  In this regard, the Board notes that it is clear that 
the "LD: Yes" notation made in the 1972 hospital report was 
referring to the fact that hepatitis was contracted during 
the veteran's scheduled active duty service; it is obviously 
not a line of duty determination as defined by VA regulation 
(as well, the Board points out that this notation does not 
amount to a "service department finding", see 38 C.F.R. 
§ 3.1(m)).  They also contend that the evidence does not 
demonstrate that the veteran used intravenous drugs while in 
service or while AWOL.  The Board notes that while the 
veteran's history of drug usage, documented in the claims 
folder, suggests otherwise, the fact that he did or did not 
use drugs in service or while AWOL (intravenously, orally, 
etc) is irrelevant in this matter; what is relevant is that 
hepatitis was contracted - through drug usage or otherwise - 
while he was AWOL.  

The Board concludes that the veteran went AWOL in February 
1968, and prior to returning to service, contracted 
hepatitis, a condition he immediately sought treatment for 
upon returning to service (and no doubt a reason, if not the 
reason, he returned to service).  Accordingly, hepatitis was 
not contracted in the line of duty, as that term is defined, 
and as such, service connection can not be established for 
the disease.  38 U.S.C.A. §§ 105, 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1(m) (2001). 

As laid out above, the governing law dictates that disability 
benefits are not payable for any condition resulting from 
disease contracted while a veteran was absent without leave 
which materially interfered with the performance of military 
duty, and based on the findings above, such is the case in 
this instance.  Obviously, being absent for almost four years 
materially interfered with the veteran's performance of his 
duty; and the evidence does not suggest, nor does the veteran 
contend, otherwise.  

In this case, however, the veteran was awarded service 
connection for hepatitis, as noted above, and service 
connection for this disability cannot be severed in the 
absence of clear and unmistakable error.  That said, the 
Board finds that the November 1996 action by the RO was 
clearly and unmistakably erroneous.  This is so because, 
there is no doubt that reasonable minds could not differ that 
the result would have been manifestly different had the facts 
been applied to the applicable law and regulations as noted 
above.  Damrel and Fugo, both supra.  In other words, if the 
RO had applied the provisions of 38 U.S.C.A. § 105, as 
implemented by 38 C.F.R. § 3.1(m), the RO would have been 
compelled to determine that hepatitis was not incurred in the 
line of duty.  As such, this error would have manifestly 
changed the outcome of the November 1996 rating 
determination.  38 C.F.R. § 3.105(d).

Thus, having concluded that the grant of service connection 
for hepatitis in the November 1996 rating decision was as a 
result of clear and unmistakable error, the Board determines 
that the severance of service connection for this disability 
in the September 1997 rating decision was proper.  Under such 
circumstances, the veteran's appeal is denied.



ORDER

The severance of service connection for hepatitis was proper; 
and thus restoration of service connection for hepatitis is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

